DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 2/2/22, are acknowledged.
	Claims 1 has been amended.
	Claims 1, 3-4, 7-9, 11-18, 20, 23-26 are pending.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3-4, 7-9, 11-13, 17-18, 20, 23-26 are under examination.

In view of Applicant’s claim amendments, only the following rejections remain.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the 
B) A method “wherein the cell is not contacted with any other therapeutic” (Claim 26).
A review of the specification fails to reveal support for the new limitations.
Regarding B), the specification does not disclose a method “wherein the cell is not contacted with any other therapeutic”, as now claimed.
Applicant’s arguments filed 2/2/22 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection.
Applicant’s amendment is sufficient to overcome the rejection of claim 1 for the recitation of a small molecule inhibitor the “specifically” inhibits Yap activity.  However, claim 26 has not been amended, and lacks written description for the reason set forth above.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 17-18, 20, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20180010114 (of record).
The ‘114 publication teaches a method of treating a subject with cancer comprising administration of T cells to the subject to increase the anti-tumor immune response and treat cancer (see page 4 and 34, in particular). The ‘114 publication teaches that the T cells with agent, resulting in increases T cell activation and downregulate Tregs ex vivo (See page 4 and 34, in particular). The ‘114 publication teaches using autologous T cells (see page 34, in particular). The ‘114 publication teaches that the ex-vivo derived T cells can be modified to express a CAR (see page 4, in particular). The ‘114 publication teaches treating carcinoma and administering a second therapeutic agent (see page 3, in particular).  Regarding the limitation that the T cells are activated with a small molecule inhibitor of YAP to induce activation, it is noted 
	Applicant’s argument filed 2/2/22 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection, since claim 17 requires that the administered T cells is activated or differentiated following contact the Verteporfin or YAP/TAZ inhibitor. 
As noted above, the claimed method requires a single active step, administering to a recipient subject a therapeutically effective amount of an activated T cell.  The wherein clause is a product by process limitation describing how the activated T cells have been produced.  However, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  The T cells administered in the method of the ‘114 publication are structurally identical to those recited in the present claims, i.e. they are activated. 
An amendment to recite that the method comprises contacting or culturing a T cell in vitro with Verteporfin or YAP/TAZ inhibitor-1 for a time and under conditions sufficient to induce activation or differentiation, and administering to a recipient subject in need thereof a therapeutically effective amount of the activated or differentiated T cells, for example, would overcome the rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
Claims 1, 3-4, 7-9, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Meng et al., 2016, in view of US 2018/0021306.
Meng et al. teach a method of activating CD4 T cells comprising contacting the T cells in vitro with an shRNA inhibitor of Yap to knock down YAP expression (which would necessarily inhibit Yap activity), and stimulating the T cells (i.e. culturing under activation conditions).  Meng teach that YAP inhibition results in greater proliferation and IL-2 production by the T cells, and that Yap is a negative regulatory of T cell proliferation.  The instant specification in paragraph 86 defines a small molecule to include a polynucleotide, and therefore the shRNA of Meng et al., which is specific for Yap, is a small molecule inhibitor within the scope of the instant claims.  Furthermore, Meng would have necessarily obtained the CD4 T cells form a “biological source” such as a subject or a cell line. Additionally, the method would inherently increase a parameter from claim 9, since these are inherent properties of Yap inhibition in T cells.
Meng does not teach verteporfin.
The ‘306 publication teaches that the inhibition of Yap increases T cell activation, and teaches shRNA or  verteporfin can be used as Yap inhibitors (see pages 1-2 and the claims in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Verteporfin as the agent that inhibits Yap, as taught by the ‘306 publication,  in the method of Meng.   Doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Additionally, using verteporfin instead of shRNA as the Yap inhibitor would also involve simple substitution of one known element for another to obtain predictable results. Additionally, as Meng teaches that Yap should be knocked down, it would be obvious to use an amount of the inhibitor to decrease YAP activity at least 50%.

Applicant argues that Meng teach RNA interference which results in complete depletion from a cell, which is markedly different from a cell contacted with a small molecule in which the cell still produces the target gene and may or may not be uniformly inhibited by the small molecule.  Applicant argues that it was not until the present invention that a T cell was shown to have increased activation following contact with Verteporfin or YAP/TAZ inhibitor. 
The references both teach that inhibition of YAP increases T cell activation. The ‘306 publication specifically teaches that shRNA or  verteporfin can be used as Yap inhibitors, and the references provide a reasonable expectation of success in substituting verteporfin for shRNA in the method of increasing T cell activation of Meng.

Claim 11-13, 17-18, 20 and 23-24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meng et al., 2016, in view of US 2018/0021306 as applied to claims 1, 3-4, 7-9, and 25-26 above, and further in view of Peterson et al., Jan. 2018 and WO 2017/058716.  
The combined teachings of Meng and the ‘306 publication are discussed above.  
They do not teach administering the T cells to a subject or administration of a TAZ inhibitor to the subject, or modification to express a CAR.
Petersen teach that ex vivo expanded T cells are useful for administration to a patient to increase immune responses.  Peterson teach doing so can be used to treat patients with cancers, such as B-cell leukemia.  Peterson teach the advantages of adding inhibitory agents that function to increase T cell expansion during the ex-vivo culture period.  See for example, “visual abstract” which depict the concept of adding restimulating T cells in the presence of pharmacologic agents that function to enhance IL-2 and proliferation of the T cells. Peterson et al. also teach that ex-vivo expanded T cells can be by engineered to express a CAR to enhance activity of antigen specific T cells.
WO 2017/058716 teaches a tricyclic compound of formula (C) that inhibits YAP and TAZ for use in treatment of cancer (see page 1, in particular). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to also administer the compound of WO 2017/058716, as a second therapeutic in the cancer treatment method made obvious by the cited references in order to increase Yap inhibition, and enhance therapeutic treatment of cancer. 
Applicant’s argument filed 2/2/22 have been fully considered, but they are not persuasive.
Applicant argues that Peterson does not cure the deficiencies noted above.
The claims stand rejected for the reasons set forth above.

Claims 1, 3-4, 7-9, 11-13, 17-18, 20, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0021306, in view of Meng et al., 2016, US20180010114 and WO 2016/168595.
The ‘306 publication teaches that the inhibition of Yap increases T cell activation, TH1 and TH17 differentiation, and anti-tumor immunity and decreases Treg activity (see page 8, and 14, in particular).  The ‘306 publication teaches the YAP inhibitor can be verteporfin (see pages 1-2 and the claims in particular). The ‘306 publication teaches that Yap ablated T cells, when cultured in vitro under activating conditions, express higher levels of cytokines, i.e. exhibit increased activation, see page 21, in particular.  The ‘306 publication teaches that inhibiting Yap in vivo with said Yap inhibitors leads to a method of treating cancer comprising administering to a subject a YAP inhibitor 
The ‘306 publication does not explicitly teach contacting T cells ex-vivo or genetic modification with a CAR.
The ‘114 publication teaches administration of agents that increase T cell effector function and decrease Treg inhibition for treating cancer (see page 29, in particular). The ‘114 publication teaches administration to a subject directly, or in an alternative embodiment, incubating ex vivo derived T cells with agent, and administration of the T cells to the subject to increase the anti-tumor immune response and treat cancer (see page 4 and 34, in particular). The ‘114 publication teaches that doing so increases T cell activation and downregulate Tregs ex vivo during culture (See page 4 and 34, in particular). The ‘114 publication teaches using autologous T cells (see page 34, in particular). The ‘114 publication teaches that the ex-vivo derived T cells can be modified to express a CAR (see page 4, in particular).  Likewise, WO 2016/168595 teaches that ex-vivo expansion of T cells for therapy of cancer, and teaches that said T cells can be modified to express a CAR. WO 2016/168595 teaches the use of naïve T cells (see page 2, in particular). WO 2016/168595 teaches that T cells which will be genetically engineered to express a CAR can first be cultured ex-vivo, and can be treated by ex-vivo contact with agents that increase immune effectors cells and/or decrease Treg cells (see pages 102-103, 107, 167-170, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the agent that inhibits Yap, as taught by the ‘306 publication,  ex vivo to contact T cells as taught by Meng, the ‘114 publication and WO 2016/168595.  The ordinary artisan would be motivated to do so since the ‘306 publication and Meng teaches that contacting T cells with said Yap inhibitor increases T cell activation, proliferation, TH1 and TH17 differentiation, and decreases Treg activity in vivo, and the ‘114 publication teaches agents that increase T cell effector function and decrease Treg inhibition in vivo for treating cancer can also be used ex vivo for contact T cells which can be subsequently administered to the subject to increase the 
Applicant’s argument filed 2/2/22 have been fully considered, but they are not persuasive.
Applicant argues that the ‘306 publication does not tach ex-vivo contacting of T cells with Verteporfin as required by claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted above, the ‘114 publication teaches administration to a subject directly, or in an alternative embodiment, incubating ex vivo derived T cells with agent, and administration of the T cells to the subject to increase the anti-tumor immune response and treat cancer (see page 4 and 34, in particular). The ‘114 publication teaches that doing so increases T cell activation and downregulate Tregs ex vivo during culture (See page 4 and 34, in particular).  Likewise, WO 2016/168595 teaches that ex-vivo expansion of T cells for therapy of cancer, and teaches that said T cells can be modified to express a CAR. WO 2016/168595 teaches the use of naïve T cells (see page 2, in particular). WO 2016/168595 teaches that T cells which will be genetically engineered to express a CAR can first be cultured ex-vivo, and can be treated by ex-vivo contact with agents that increase immune effectors cells and/or decrease Treg cells (see pages 102-103, 107, 167-170, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the agent that inhibits Yap, as taught by the ‘306 publication,  ex vivo to contact T cells as taught by Meng, the ‘114 publication and WO 2016/168595.  The ordinary artisan would be motivated to do so since the ‘306 

Claims 17-18, 20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0021306, in view of Meng et al., 2016, US20180010114 and WO 2016/168595, and in view of WO 2017/058716 (of record).
The teachings of references are described above.  
They do not teach administering an inhibitor of TAZ.
WO 2017/058716 teaches a tricyclic compound of formula (C) that inhibits YAP and TAZ for use in treatment of cancer (see page 1, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made include the compound of WO 2017/058716, as a second therapeutic in the cancer treatment method of the ‘114 publication, or in the method made obvious by the ‘306 publication, Meng, the ‘114 publication, and WO 2016/168595. The ordinary artisan would be motivated to do so to increase Yap inhibition, and enhance therapeutic treatment of cancer. 
Applicant’s argument filed 2/2/22 have been fully considered, but they are not persuasive.
Applicant argues that the claims are not obvious for the same reasons set forth above.
The claims stand rejected for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 recite that the method of inhibiting YAP is inhibiting the “expression level” and/or activity of YAP.  However, claim 1, from the which the claims depend, has ben amended to recite that the small molecule inhibitor of YAP is Verteporfin or YAP/TAZ inhibitor-1.  It is not clear if the claims are intended to require a second inhibitor that inhibits YAP expression, or whether the claims are intended to encompass somehow inhibiting said expression with Verteporfin or YPA/TAZ inhibitor, which is generally not a function of pharmacological inhibitors such as Verteporfin or YAP/TAZ inhibitor.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644